DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “refrigeration system” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “refrigeration system” has been interpreted according to the corresponding structure described at para. 0013 of the specification, and known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 7 and 17, the limitation “frozen control with compressor cycling mode” renders the claims indefinite. This limitation is not a term of art and is not clearly defined in the claims or the specification.  The only mention in the specification occurs at para. 0019 as being sometimes used in reference to the “current limiting mode.”  However, being “sometimes referred to as” is not in itself a clear definition.  Further, the term “current limiting mode” is also not a generally known term of art.  While paras. 0019-0020 of the specification generally describe the functioning of the “current limiting mode,” they do not provide an explicit definition that clearly defines the metes and bounds of the term.  In order to remedy the claims, they should be amended such that “frozen control with compressor cycling mode” is replaced by “current limiting mode,” and further to include sufficient description of the “current limiting mode” such that limitations are not required to be imported into the claims from the specification.  For the record, it is noted that the prior art does not appear to teach a “current limiting mode” as generally described at para. 0020.  If sufficient details from that paragraph are recited in the claims to clearly define the metes and bounds on the term, then the claims would overcome the prior art.  (see discussion of allowable subject matter, below).
	As per claims 8 and 18, the claims recite “an interior compartment” for the two or more refrigeration systems.  However, from the disclosure, it appears that each refrigeration system is associated with its own respective compartment.  The examiner suggests changing “an interior compartment” to “a respective interior compartment for each of.”
	As per claims 9 and 19, similarly the claims recite “an interior compartment” for the two or more refrigeration systems.  However, from the disclosure, it appears that each refrigeration system is associated with its own respective compartment.  Again, the examiner suggests changing “an interior compartment” to “a respective interior compartment for each of.”
	Claim 11 recites the limitation “with two or more refrigeration systems” at line 6 of the claim.  This renders the claim indefinite since “two or more refrigeration systems” has already been introduced at line 2 of the claim.  The recitation at line 6 of the claim should more properly read “with the two or more refrigeration systems.”  Claims 12-20 are also rejected since they depend from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sun et al. (WO2017/078942).
As per independent claim 1, Sun et al. disclose a method for power management, the method comprising: receiving, by a controller 30, load data (paras. 0015, 0035; Fig. 3, step 70; etc.)  associated with two or more refrigeration systems (22 and 23), wherein the two or more refrigeration systems comprise at least a first refrigeration system 22 and a second refrigeration system 23; determining, by the controller, an available power capacity for the first refrigeration system and the second refrigeration system (para. 0036; Fig. 3, step 72; etc.); operating, by the controller, the first refrigeration system and the second refrigeration system in a plurality of modes based at least in part on the load data and the available power capacity (Fig. 3; paras. 0038-0041; etc.), wherein the plurality of modes comprise: an unloaded mode (at step 82), and a plurality of loaded modes (at step 84: high engine speed loaded mode or low engine speed loaded mode).
As per independent claim 11, Sun et al. similarly disclose a system for power management, the system comprising: two or more refrigeration systems (22 and 23), wherein the two or more refrigeration systems comprise at least a first refrigeration system 22 and a second refrigeration system 23; and a controller 30 communicative coupled to the two or more refrigeration systems, the controller configured to: receive load data associated with two or more refrigeration systems (paras. 0015, 0035; Fig. 3, step 70; etc.); determine an available power capacity for the first refrigeration system and the second refrigeration system (para. 0036; Fig. 3, step 72; etc.); operate the first refrigeration system and the second refrigeration system in a plurality of modes based at least in part on the load data and the available power capacity, wherein the plurality of modes comprise: an unloaded mode; and a plurality of loaded modes (Fig. 3; paras. 0038-0041; etc.), wherein the plurality of modes comprise: an unloaded mode (at step 82), and a plurality of loaded modes (at step 84: high engine speed loaded mode or low engine speed loaded mode).
	As per claims 2 and 12, Sun et al. disclose wherein the two or more refrigeration systems operate in a cargo container (para. 0002, etc.).
	As per claims 3 and 13, Sun et al. disclose wherein operating the first refrigeration system in the unloaded mode comprises operating the first refrigeration system without engaging a compressor associated with the first refrigeration system (para. 0040 regarding bypassing the compressor).
	As per claims 4 and 14, Sun et al. disclose wherein the plurality of loaded modes comprises a compressor loaded mode; and wherein operating the first refrigeration system in the compressor loaded mode comprises operating the first refrigeration system by engaging a compressor associated with the first refrigeration system (para. 0035-0036, regarding operating compressors when in the normal, loaded mode and the combined power load does not exceed the maximum available power of the prime mover).
	As per claims 5 and 15, Sun et al. disclose periodically receiving additional load data associated with the two or more refrigeration systems; and further operating the first refrigeration system and the second refrigeration system in the plurality of modes based at least in part on the additional load data and the available power capacity (Fig. 3 shows a continuous cycle wherein once either step 82 or 84 is completed, the cycle returns to the top where power and load data are received again and the new data is compared at step 74).
	As per claims 6 and 16, Sun et al. disclose wherein the available power capacity limits the operation of both the first refrigeration system and the second refrigeration system in the compressor loaded mode at a same time. (See para. 0041: When the engine is reduced to a low speed during the loaded mode, both the first refrigeration system and the second refrigeration system are both limited by the available power as an upper limit as to how much power is used by either or both refrigeration unit.)
	As per claims 8 and 18, Sun et al. disclose wherein the load data comprises temperature data associated with an interior compartment for the two or more refrigeration systems (paras. 0015 & 0039 re determining control error based on comparing control temperature within the respective controlled environment with a control set point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Montuoro et al. (US 2006/0260335 A1).
	As per claims 9 and 19, Sun et al. do not teach wherein the load data comprises contents information for an inventory of an interior compartment for the two or more refrigeration systems.  Montuoro et al. teach the concept of prioritizing providing cooling power among cooled compartments based on the contents/inventory of the compartments (para. 0090).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control the cooling prioritization of Sun et al. based on inventory for the purpose of ensuring required cooling of sensitive materials such a medical materials (again, para. 0090; etc.).
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Swab (US 2020/0023711 A1).
	As per claims 10 and 20, wherein the controller receives the load data over a wireless network.  Swab teaches the concept of communicating cargo compartment temperatures to a controller via wireless communication (para. 0035).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use wireless communication in the system of Sun et al. for the purpose of conveniently sending and receiving control communications without the need for installing wired connections.	

Allowable Subject Matter
Claims 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As per claims 7 and 17, see rejection under 35 U.S.C. 112b, above.  For purposes of expedited examination, the claim has been examined based of the interpretation of “frozen control with compressor cycling mode” and corresponding to the “current limiting mode” as described in paras. 0019-0020 of the specification.  The prior art fails to teach a “current limiting mode,” and “wherein responsive to determining a load requirement for the first refrigeration system and the second refrigeration system exceeding the available power capacity, operating the first refrigeration system and the second refrigeration system in the “current limiting mode.”  However, this allowability is contingent upon not only replacing “frozen control with compressor cycling mode” with “current limiting mode,” but also providing sufficient details of the “current limiting mode” into the claims such the metes and bound of the claims are clear without requiring reading limitations from the specification into the claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
 Clarke (US 9766600 B2) teaches a power management system for refrigerated containers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763